Citation Nr: 1611302	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-46 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating for the Veteran's low back disability.  In June 2014, the case, in pertinent part, was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim.  In a claim for increase records of all evaluations and treatment the Veteran received for the disability at issue during the period of time under consideration are pertinent evidence that should be secured and considered.  Notably, the Board's June 2014 remand directed development for such records.  

The record does not reflect any development for treatment records while this matter was in remand status.  On August 2014 VA examination, it was noted that the Veteran was receiving ongoing VA treatment for the low back disability; the examiner indicated that VHA records (which are maintained separate from the VBMS record, in an electronic storage system to which the Board does not have access) were reviewed.  Significantly, VA treatment records are constructively of record (which means that the Board and the AOJ are presumed to have knowledge of the information they contain, and to have considered it); accordingly they must be sought (unless they are determined to not be material-which the Board is unable to find).  The Board observes further that governing caselaw provides that where there has not been substantial compliance with instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected low back disability and any associated neurological manifestations from April 2009 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment for his low back disability from all providers identified (records of which are not already associated with the file).  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for any further development suggested by treatment records obtained.  E.g., if treatment records suggest increased manifestations or functional impairment due to the back disability or that there are additional neurological manifestations a contemporaneous examination to assess the disability would be necessary. 

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

